Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 01/04/2021.
Claims 1 – 20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, & 17 recite the limitation “the distributed registers of previous perishable transportations.” There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the distributed registers of previous perishable transportations” will be interpreted as any register or record associated with any shipment of an item, or equivalents thereof.

Claims 1, 9, & 17 recite the limitation “generate/generating data routing configurations… for future perishable distributions including routing and delivery logistics.” It is unclear as to whether this limitation requires the generating of configurations for the routing of data (e.g., a networking architecture) for future deliveries, or if this limitation requires the generating of data that represents a delivery route for future deliveries. For the purpose of examination, “generate/generating data routing configurations… for future perishable distributions including routing and delivery logistics” will be interpreted as generating a delivery route, plan, or schedule for deliveries, or equivalents thereof.

Claims 2 – 8, 10 – 16, & 18 – 20 are also rejected for inheriting the above deficiencies.

Claims 2, 10, & 18 recite the limitations “the perishable” and “the user.” There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the perishable” and “the user” will be interpreted as any item and any user or entity, or equivalents thereof.

Claims 3 – 6, 11 – 14, & 19 – 20 recite the limitation “the distribution vehicle.” There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the distribution vehicle” will be interpreted as any vehicle, or equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “managing regulation of the distributed register network,” “identify entities distributing perishables to one or more users,” “authenticate the entities and the one or more users to a distributed register of the plurality of distributed registers,” “link the entities with the one or more users receiving the perishables,” “generate a consensus block on the distributed register identifying a time and location of the perishables being distributed to the one or more users,” “perform learning analytics to the distributed registers of previous perishable transportations,” and “generate data routing configurations and schedules for future perishable distributions including routing and delivery logistics.”
	
2A Prong 1: The limitations of “managing regulation of the distributed register network,” “identify entities distributing perishables to one or more users,” “authenticate the entities and the one or more users to a distributed register of the plurality of distributed registers,” “link the entities with the one or more users receiving the perishables,” “generate a consensus block on the distributed register identifying a time and location of the perishables being distributed to the one or more users,” “perform learning analytics to the distributed registers of previous perishable transportations,” and “generate data routing configurations and schedules for future perishable distributions including routing and delivery logistics,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people (including following rules or instructions), but for the recitation of generic computer components.  That is, other than reciting an “intelligent perishable tracking engine,” “nodes,” “controller,” “communication device connected to a network,” “processing device,” “non-transitory computer-readable medium,” “computer-readable program code,” and “executable portion” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a business relation or while managing relationships between people. For example, but for the “intelligent perishable tracking engine,” “nodes,” “controller,” “communication device connected to a network,” “processing device,” “non-transitory computer-readable medium,” “computer-readable program code,” and “executable portion,” the functions in the context of this claim encompasses tracking deliveries and generating delivery routes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “intelligent perishable tracking engine,” “nodes,” “controller,” “communication device connected to a network,” “processing device,” “non-transitory computer-readable medium,” “computer-readable program code,” and “executable portion” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “a plurality of nodes participating in a distributed register network,” “assign each of the one or more users and each distribution vehicle to a node of the plurality of nodes,” and “provide graphical platform for the one or more users and the entities to visualize the distributed register and a real-time location of the perishables in transit” are recited at a high level of generality and generally link the judicial exception to a particular technological environment or field of use, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “intelligent perishable tracking engine,” “nodes,” “controller,” “communication device connected to a network,” “processing device,” “non-transitory computer-readable medium,” “computer-readable program code,” and “executable portion” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “a plurality of nodes participating in a distributed register network,” “assign each of the one or more users and each distribution vehicle to a node of the plurality of nodes,” and “provide graphical platform for the one or more users and the entities to visualize the distributed register and a real-time location of the perishables in transit” generally link the judicial exception to a particular technological environment or field of use and thus do not amount to significantly more (see MPEP § 2106.05(h)). There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 8, 10 – 16, & 18 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional limitations of a “network system,” “computer program product,” and “artificial intelligence (AI) data aggregator engine” in the dependent claims are generically-recited computer-related elements that amounts to a mere instruction to “apply it” (the abstract idea) in a computer-based environment. The limitations of the claims, when considered both individually and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 6, 9 – 10, 13 – 14, 17 – 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 20200311675 A1) in view of Vargas et al. (US 20220171951 A1), in view of Santhar et al. (US 20200019923 A1).

As per Claim 1, Sankaran discloses a system for intelligent perishable tracking engine, the system comprising:

• a plurality of nodes participating in a distributed register network comprising a plurality of distributed registers, the plurality of distributed registers (Fig. 1 & [0051], “system architecture 100 wherein a blockchain platform 160 maintains routing data blockchain 140 that stores routing information” with computing nodes represented by “seller or sender client or server 110, intermediary shipper clients or servers 120A-C, routing service 124, and a buyer or recipient client or server device 130, are in communication via a network 102, which also provides communication with decentralized blockchain platform 160.”; [0045], “Storing routing information data on a blockchain permits the routing information data to be widely distributed and accessible to intermediate shippers and the recipient”; [0142], “the code of a smart contract may be stored in a blockchain ledger and executed by nodes of a distributed blockchain platform at a given time. The result of the smart code execution may be stored in a blockchain ledger.”; [0155], “the routing information or routing information blockchain ledgers are distributed “; [0185], participant node devices “that can manage a blockchain ledger… the computing devices include, but are not limited to, mobile telephones, on-board computers… server computers… and other computer systems”; Fig. 8 & [0176] – [0177], “distributed computing environment 800 capable of executing the software components described herein for system level authentication utilizing service permissions bound to an item or package for a blockchain ledger.”);

	• and a controller assigned for managing regulation of the distributed register network ([0055], “sender client/server 110 is a seller or sender entity that controls the routing information blockchain 140”; [0058], “sender client/server 110 owns and controls the routing data blocks 142 in routing data blockchain 140”; [0098], “sender client/server can manage the routing data block on the blockchain”; [0146], “centralized control may be a trusted node, such as sender client/server 110 or routing service 124”; [0179] – [018], “managing routing information on a routing information blockchain”), the controller comprising at least one memory device with computer-readable program code stored thereon ([0164], [0167], [0186], [0191] – [0195], & [0215]) at least one communication device connected to a network (Fig. 1 & [0051]), and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code ([0186] – [0192]) to:

	• identify entities distributing perishables to one or more users ([0064], [0083], [0106] – [0107], & [0117], identifying names and address of senders shipping items to “the geolocation address of the recipient associated with recipient device 130” via defined shipping route with “intermediate shippers for shipping from the sender to the recipient”);

Sankaran, in at least [0056] – [0057], discloses an “item” that is being shipped by the sender. To the extent to which Sankaran does not appear to explicitly disclose wherein the item is a “perishable,” Vargas, in at least [0022], [0047], & [0088] – [0092], teaches that shipped items can be “food products” such as “fruits and vegetables, meats, or seafood,” and as per [0096], that shipped items have associated “expiry information.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Vargas in the invention of Sankaran “so as to allow for enhanced tracking and tracing of products and their origins utilizing a distributed ledger or record,” as evidenced by Vargas ([0015]).

Sankaran further discloses:

	• authenticate the entities and the one or more users to a distributed register of the plurality of distributed registers associated with the intelligent perishable tracking engine ([0070], [0074], [0112] – [0114], authenticating each corresponding entity using “key values provided for the sender, recipient and each shipping entity in the shipping route for the item” when adding routing blocks to the distributed ledger.);

	• and link the entities with the one or more users receiving the perishables ([0064], [0082] – [0083], & [0107], linking each entity with each recipient in a defined shipping route in “routing data block 142 on blockchain 140”);

	• assign each of the one or more users and each distribution vehicle to a node of the plurality of nodes ([0051] & [0061], recipients access the blockchain network via “recipient server/client 130” nodes as shown in Fig. 1; Also see at least [0064], [0093], [0185], noting recipient users assigned to “recipient client/server 130” nodes; See [0078], noting “shipping route defined for Item_1” with assigned “three intermediate shippers, SHIP_A, SHIP_B and SHIP_C” which, as per [0053], [0057], [0062], use “intermediate shipper client/servers 120A, 120B or 120C” node devices to access blockchain routing network.);

Regarding the following limitation, Sankaran, in [0073] discloses a generated “routing data block 242” which includes a “geolocation address… for a recipient,” and in [0075], discloses that “routing data block 242” includes a blockchain pointer for “storing physical status information, such as geolocation and delivery status at a time,” including as per [0076], “the location of the item at a given time.” As per [0036], [0045], [0146], & [0151], a consensus “policy may require that the validation or authorization process for blocks on the ledger.” To the extent to which Sankaran does not appear to explicitly disclose the following, Vargas teaches:

	• generate a consensus block on the distributed register identifying a time and location of the perishables being distributed to the one or more users ([0080], after being shipped and received at a location, this “receipt may be stored in a distributed receipt ledger. This ledger may store a data and time of receipt… a GPS location or other location information.” As per [0058], data is stored based on “a consensus of replicated, shared, and synchronized digital data geographically spread across multiple sites (e.g., nodes).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Vargas in the invention of Sankaran “so as to allow for enhanced tracking and tracing of products and their origins utilizing a distributed ledger or record,” as evidenced by Vargas ([0015]).

Sankaran further discloses:

	• provide graphical platform for the one or more users and the entities to visualize the distributed register and a real-time location of the perishables in transit ([0059] – [0061], “the routing information blockchain 140” is provided to “sender client/server 110 or recipient server/client 130” in “viewable” format “so that these entities can obtain, trace or audit the relevant routing information stored in the blocks 142 in the blockchain 140.” As per [0076], the displayed blockchain routing data includes “the location of the item at a given time” which, as per [0144], is “kept up to date.”).

To the extent to which Sankaran does not appear to explicitly disclose the following, Santhar teaches:

	• perform learning analytics to the distributed registers of previous perishable transportations ([0030], “utilizing historical logistical tracking data for similar assets and the same logistics chain to make asset routing decisions”; [0044] – [0045], [0064], & [0070], analyzing “transaction histories 178 for previously shipped assets” in order to “find relevant assets within the transaction history 178 so that similar assets and logistics chains may be identified in order to determine expected delivery dates.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Santhar in the invention of Sankaran / Vargas with the motivation “to predict with some accuracy an expected delivery date for the asset,” as evidenced by Santhar ([0070]).

Sankaran further discloses:

• and generate data routing configurations and schedules for future perishable distributions including routing and delivery logistics ([0063] – [0064], [0107], “routing service 124” generates routing configurations comprising “routes, pricing, carriers, quality, availability, and delivery schedule.”; Also Fig. 3 & [0087] – [0093], generating dynamic routing schedule each time item is scanned by an intermediate shipper.).

As per claim 9, see the above relevant rejection of claim 1. In Sankaran additionally discloses a computer program product for intelligent perishable tracking engine, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein ([0170] & claim 15).

As per claim 17, see the above relevant rejection of claim 1. In Sankaran additionally discloses a computer-implemented method for intelligent perishable tracking engine (Claim1, “computer-implemented method”), the method comprising: providing a computing system comprising a computer processing device (Fig. 7 & [0166] – [0170]) and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code ([0170] & claim 15, non-transitory media storing code).

As per claims 2, 10, & 18, Sankaran / Vargas / Santhar disclose the limitations of claims 1, 9, & 17. Sankaran further discloses:

	• wherein generating data routing configurations and schedules for future perishable distributions including routing and delivery logistics comprises delivery of the perishable to the user, wherein the perishable has an extended shelf-life based on the routing and delivery logistics ([0041], [0058], [0063], [0071], [0117], the item is delivered to a recipient user. Note: The claim language of “wherein the perishable has an extended shelf-life based on the routing and delivery logistics” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).).

As per claims 5, 13, & 20, Sankaran / Vargas / Santhar disclose the limitations of claims 1, 9, & 17. Sankaran further discloses wherein linking the entities with the one or more users receiving the perishables further comprises:

	• linking the entities, the one or more users, and the distribution vehicle for delivery of the perishables into the distributed register ([0058], [0063] - [0064], [0071], [0082] – [0083], & [0107], linking each entity with each recipient in a defined shipping route in “routing data block 142 on blockchain 140”),

	• wherein the distributed register is a private distributed register accessible by only the entities, the one or more users, and the distribution vehicle associated with delivery of the perishables ([0054] – [0055], utilizing a private blockchain in which “routing information in blocks 142 can be encrypted to limit access to only authorized entities.” As per [0059] – [0061], the private blockchain is accessible to recipient and sender nodes, while as per at least [0057] & [0059] – [0060], the “intermediate shipper” nodes “can communicate with Sender client/server 110 as well as a network of servers for blockchain platform 160 that supports and maintains blockchain 140.”).

As per claims 6 & 14, Sankaran / Vargas / Santhar disclose the limitations of claims 1 & 9. Sankaran further discloses:

	• wherein the distribution vehicle is assigned to transport the perishables from the entity to one or more users ([0085], generating “the selected shipping route, cost, the shipping entities in the selected route” which includes an assigned “intermediate shipper” in at least [0090] – [0092]). 

Claims 3, 11, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran / Vargas / Santhar, in view of Hanebeck (US 20210272037 A1).

As per claims 3, 11, & 19, Sankaran / Vargas / Santhar disclose the limitations of claims 1, 9, & 17. Regarding the following limitation, Sankaran discloses storing shipping status information to “a new routing data block 142” in [0053]. As per [0036], [0045], [0146], & [0151], a consensus “policy may require that the validation or authorization process for blocks on the ledger.” To the extent to which Sankaran does not appear to explicitly disclose the following, Hanebeck teaches:

	• wherein generating the consensus block on the distributed register identifying a time and location of the perishables being distributed to the one or more users, further comprises generating a consensus block based on a time interval and mileage interval of the distribution vehicle ([0077], generating “event data” during “a supply chain transaction” based on vehicle route data such as “a time, a physical location,… duration of a transport transaction, a delay in freight delivery, damages to freight during shipment, proximity to a destination, distance from a destination, time to reach a destination… time to a second pick-up location, distance to a second pick-up location, time to a second drop-off location, distance to a second drop-off location.”  As per [0078] & [0167], the event data is “written to a distributed ledger.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hanebeck in the invention of Sankaran / Vargas / Santhar with the motivation to provide “process improvements and optimization by all parties involved,” as evidenced by Hanebeck ([0003]).

Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran / Vargas / Santhar, in view of Leonard et al. (US 20190258999 A1).

As per claims 4 & 12, Sankaran / Vargas / Santhar disclose the limitations of claims 1 & 9. Regarding the following limitation, Sankaran discloses storing shipping status information to “a new routing data block 142” in [0053]. As per [0036], [0045], [0146], & [0151], a consensus “policy may require that the validation or authorization process for blocks on the ledger.” To the extent to which Sankaran does not appear to explicitly disclose the following, Leonard teaches:

	• wherein a consensus block is generated by the distribution vehicle confirming a location and one or more individuals confirming the distribution vehicle location via visualization or location monitoring of the distribution vehicle ([0019], receiving “a “trigger signal” from a carrier (or from a vehicle directly)” indicating “that the package has been “delivered”.” In other words, the vehicle confirms a destination location, then as per [0021], a consensus is established when the location is corroborated using received location data “stored in a GPS event stream that is created by the carriers self-reporting their vehicles' locations or on a GPS blockchain ledger generated from carriers self-reporting their vehicles' locations.” Also se [0026], noting confirming locations of received items using two data points. As per [0018], [0034], [0041], & [0043], consensus blocks as to the vehicle’s location are written to the blockchain.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Leonard in the invention of Sankaran / Vargas / Santhar with the motivation “to enable the computer system 100 to track and invoice shipments,” as evidenced by Leonard ([0016]).

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran / Vargas / Santhar, in view of Jayachandran et al. (US 20190278852 A1). Regarding the following limitation,

• wherein generating a consensus further comprises receiving a request requiring immediate review and consensus for posting further comprises receiving a request for posting a transaction on a private distributed resister network system,

Sankaran, in at least [0054] – [0055], discloses wherein the blockchain network is private. To the extent to which Sankaran does not appear to explicitly disclose receiving a request to post a transaction to the blockchain, Jayachandran teaches this element in [0054], noting receiving a request which “may include a transaction and a request to store the transaction to a distributed ledger that is replicated across the nodes in a blockchain network. The request may also include an indicator that requests the endorsing node to endorse the transaction.”



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Jayachandran in the invention of Sankaran / Vargas / Santhar with the motivation “improve upon the conventional endorsement logic by supporting specialized (or customized) endorsement logic which may be executed by an endorsing node within a blockchain network to determine whether to endorse a transaction or whether to decline endorsing the transaction,” as evidenced by Jayachandran ([0020]).

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran / Vargas / Santhar, in view of Bevan (US 20220092532 A1).

As per claims 8 & 16, Sankaran / Vargas / Santhar disclose the limitations of claims 1 & 9. To the extent to which Sankaran does not appear to explicitly disclose the following, Bevan teaches:

	• wherein learning analytics further comprise an artificial intelligence (AI) data aggregator engine to dynamically identify data routing configurations and schedules for deliver logistics ([0023], using package data in “a machine learning system to improve the route planning/optimization”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bevan in the invention of Sankaran / Vargas / Santhar with the motivation “to improve the route planning/optimization,” as evidenced by Bevan ([0023]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628